OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, and the judgment of Supreme Court reinstated, without costs.
The finding of the trial court that the February 18, 1910 agreement was not followed by the shareholders over the years more closely comports with the weight of the evidence than does the finding of the Appellate Division. While there is some evidence to the contrary, the scales are tipped by the testimony of witnesses, active in the corporation from 1916 to 1980, that a resolution of March 21, 1938 embodied a change of business practice from that contemplated by the February 1910 agreement. We have considered the plaintiffs’ other contentions and find them without merit.
The 203 pages of plaintiffs’ brief and reply brief invoke our denial of costs. We stress again that our reluctance to impose a limitation on the length of briefs “[t]oo often * * * is merely viewed as a license to substitute volume for logic in an apparent attempt to overwhelm the courts” (Slater v Gallman, 38 NY2d 1, 5).
*1011Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Alexander and Lynch* concur in memorandum; Judge Kaye taking no part.
Order reversed, etc.

 Designated pursuant to NY Constitution, article VI, § 2.